Citation Nr: 0944194	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  90-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to December 
1980 and from May 1983 to February 1987.  He died in early 
1989.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1989 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

This matter was previously before the Board on multiple 
occasions.  Recently, in July 2004, the Board denied the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  The appellant appealed the 
Board's July 2004 decision to the United States Court of 
Appeals for Veterans Claims (Court), which in an April 2005 
Order granted the parties' Joint Motion For Remand, vacating 
the Board's July 2004 decision and remanding the case for 
compliance with the terms of the joint motion.  Subsequently, 
in October 2005 and in February 2008, the Board remanded the 
claim for additional development.  The required development 
having been completed, this case is appropriately before the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  During his lifetime, the Veteran did not establish 
service connection for any disabilities.

2.  The Veteran died in early 1989, due to occlusive coronary 
artery disease due to (or as a consequence of) coronary 
arteriosclerosis.  Listed as a significant condition 
contributing to death was hypertension.  

3.  The Veteran had hypertension which increased while in 
service, and caused or contributed substantially or 
materially to cause his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.   38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.311, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the appellant, 
further development under the VCAA or other law would not 
result in a more favorable outcome or be of assistance to 
this inquiry.

In the decision below, the Board grants the appellant's claim 
for service connection for the cause of the Veteran's death.  
The RO will be responsible for addressing any notice defect 
with respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Service connection for the cause of the Veteran's death

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the Veteran's death.  She 
asserted in a written statement dated in December 1989 that, 
while stationed in Babenhausen Germany in October 1986, the 
Veteran returned home sick after spending 21 days in the 
field.  She reported that she rushed him to the 9th General 
Dispensary in Aschaffenburg, Germany around 10:00 p.m.  The 
doctor on call reportedly examined the Veteran and told him 
that numbness in his arms and hands was due to very high 
blood pressure, and that this was very serious.  The next day 
the Veteran was sent to the U.S. Health Clinic on the 
Babenhausen post for five days to have his blood pressure 
monitored.  The doctor there reportedly told him that he was 
hypertensive.  This reportedly happened around October 26, 
1986.  No medication was prescribed.  Over the next year, the 
Veteran reportedly experienced a series of discomforting 
incidents such as dull pain that came and went in a matter of 
seconds, dizziness, profuse sweating, and a state of extreme 
nervousness.  In August 1992, the appellant submitted a sworn 
statement signed by the appellant and her daughters 
containing a similar account, except that she stated that the 
referral to the Babenhausen clinic had occurred another time 
when the Veteran got sick at work.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Some 
chronic diseases, such as cardiovascular-renal disease, may 
be presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112(a); 38 C.F.R. §§ 3.307(a),3.309(a).  A 
determination of service connection requires a finding of the 
existence of a current disability and a relationship between 
that disability and injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 2 Vet. App. 247, 253 (1999).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  Id.

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service 
connected disability that made the Veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

During his lifetime, the Veteran did not establish service 
connection for any disabilities.  The death certificate 
reflects that the Veteran died in early 1989, due to 
occlusive coronary artery disease due to (or as a consequence 
of) coronary arteriosclerosis.  Listed as a significant 
condition contributing to death was hypertension.

The Board notes that the Veteran's service medical records do 
not contain any references to coronary artery disease or 
hypertension.  The report of a medical examination conducted 
in May 1973 for the purpose of his entrance into service 
shows that his blood pressure reading was 138/88.  His weight 
was 211 pounds, and his height was 71 inches.  He was found 
to be qualified for enlistment.

A service document dated in December 1980 reflects that the 
Veteran opted not to have a separation medical examination.  
The form indicates that if he elected to forego a medical 
examination for separation from service, then his medical 
records would be reviewed by a physician and he would be 
scheduled for an examination if indicated by that review.  
There is no indication that a separation examination was ever 
scheduled.  

The Veteran subsequently re-enlisted for a second period of 
service.  The report of a medical history given by the 
Veteran in May 1982 for the purpose of re-enlistment reflects 
that he said that he was in good health, did not take any 
medications, and did not have a history of high or low blood 
pressure, pain or pressure in the chest, or heart trouble.  
The report of a medical examination conducted in May 1982 for 
the purpose of his re-enlistment shows that his blood 
pressure reading was 156/86.  His weight was 208 pounds.  An 
entry on the same examination report dated in May 1983 
reflects that the Veteran's weight had been reduced to 193 
pounds.  He was found to be qualified for enlistment.  

A service medical record dated in June 1983 reflects 
treatment for knee pain.  No blood pressure readings were 
noted.  The diagnosis was chondromalacia.

A service health questionnaire dated in January 1987 which 
the Veteran completed in connection with dental treatment 
shows that he denied having been under a doctor's care in the 
previous two years, denied having had any serious illness or 
hospitalization in the past, denied taking any medication, 
and denied that there had been any change in his health in 
the previous two years.  He did not check boxes indicating 
that he had heart trouble or chest pain, a heart murmur, or 
high blood pressure.  

Upon separation from service in February 1987, the Veteran 
again opted to forego a separation medical examination.  The 
form indicates that if he elected to forego a medical 
examination for separation from service, then his medical 
records would be reviewed by a physician and he would be 
scheduled for an examination if indicated by that review.  
The reverse side of that form indicates that a physician's 
assistant did in fact review the Veteran's service medical 
records and concluded that they indicated no medical problems 
were currently under treatment or were previously evaluated.  
It was also noted that the Veteran did not have any permanent 
profiles.  

Thus, the Veteran's service medical records do not contain 
any indication that he incurred or aggravated high blood 
pressure or cardiovascular disease in service.  On the 
contrary, they contain specific information which leads to 
the conclusion that hypertension and cardiovascular disease 
were not present during service.  The Veteran's service 
personnel records have also been obtained, but again do not 
have any references to hypertensive cardiovascular disease.  

The Board has noted that the appellant submitted a copy of 
Army physical fitness test results from July 1983 which 
reflect that the Veteran did not pass the physical fitness 
test.  She asserts that this demonstrates that he had health 
problems during service.  However, the Board notes that the 
records specifically reflect that the Veteran's failure to 
meet the standards was due to recurring knee problems.  The 
record does not contain any mention of high blood pressure or 
cardiovascular disease.  

Records from the Clarksville Memorial Hospital dated February 
5, 1989, show that the Veteran died as a result of cardiac 
arrest.  He reportedly had no private doctor.  It was noted 
that his wife stated that he woke up, clutched his chest and 
fell back onto the bed.  She also reported increased blood 
pressure with onset two years ago.  It was indicated on the 
same record that past medical history (PMH) was negative.

The evidence also includes a witness statement dated in April 
1996 from O.R. which shows that he met the Veteran in 1973 
during basic training.  The witness reported that the Veteran 
showed signs of fatigue during training and appeared to be a 
sick person.  The witness said that he advised the Veteran to 
go on sick call, but the Veteran did not do so because he was 
afraid of being recycled through training.  

The appellant has also submitted a written statement dated in 
April 1996 from A.W. which shows that she is a licensed 
practical nurse.  She stated that she owned a blood pressure 
apparatus, and took the Veteran's blood pressure in 1979.  
She reported that he had an extremely high reading with the 
systolic reading above 170, and the diastolic reading above 
100.  She said that she told him that he had an extreme case 
of hypertension which could threaten his health and could be 
fatal if left untreated.  The Veteran reportedly assured her 
that getting medical attention would not be a problem because 
he was a member of the United States Army.

In April 2009 and July 2009 the Veteran's treatment records 
were examined by a VA examiner.  The VA physician rendered 
the opinion that it was at least as likely as not that the 
Veteran's hypertension increased while in service, based on 
the typical progression of the disease as well as stress and 
physical exertion required to be in service.

In light of the evidence, the Board finds that entitlement to 
service connection for the cause of the Veteran's death is 
warranted.  As noted above, the Veteran's death certificate 
indicates that the Veteran died due to occlusive coronary 
artery disease due to (or as a consequence of) coronary 
arteriosclerosis and that hypertension was a significant 
condition contributing to the Veteran's death.  After the 
Veteran's treatment records were examined in April 2009 and 
July 2009, a VA physician rendered the opinion that it was at 
least as likely as not that the Veteran's hypertension 
increased while in service, based on the typical progression 
of the disease as well as stress and physical exertion 
required to be in service.  As such, the Board finds that the 
Veteran's hypertension, which was found to have been 
aggravated by the Veteran's active service, contributed 
substantially or materially, or aided or lent assistance to 
the production of death.  As such, entitlement to service 
connection for the cause of the Veteran's death is granted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


